Title: Thomas Barclay to John Adams, 7 Dec. 1785
From: Barclay, Thomas
To: Adams, John


          
            
              Dear Sir
            
            

              Paris

              7m. Decr. 1785
            
          
          I wrote you the 2d. Instant advising
            you of My Bills
          No. 9. of the 1. in Favor of M. Darcel 200
          — 10 of the 2d. Favor of Do
            —200
          and I am Now to Inform you that I have farther Valued on you of this Date in Favor of M
            Grand
          No. 11—One Hundred Pounds Stg.
          No. 12—Two Hundred Pounds
          Making together Three Hundred Pounds Stg. which please to
            honor and place to account of the United States—I am with great respect / Sir / Your
            Most Obed

          
            
              Thos Barclay
            
          
        